                                          Case 4:20-cv-01248-HSG Document 24 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RENE MIRELES,                                        Case No. 20-cv-01248-HSG
                                   8                     Plaintiff,                           ORDER GRANTING THIRD
                                                                                              EXTENSION OF TIME TO FILE
                                   9              v.                                          DISPOSITIVE MOTION
                                  10     C. KOENING, et al.,                                  Re: Dkt. No. 23
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for a third extension of time to file their

                                  14   dispositive motion is GRANTED. Dkt. No. 23. Defendants shall file their dispositive motion by

                                  15   February 5, 2021. Plaintiff’s opposition to the dispositive motion must be filed with the Court and

                                  16   served upon defendants no later than 28 days from the date the motion is filed. Defendants shall file a

                                  17   reply brief no later than 14 days after the date the opposition is filed. The motion shall be deemed

                                  18   submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  19          This order terminates Dkt. No. 23.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 12/10/2020

                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
